Response Filed
	Applicant’s response to the final Office action (mailed August 31, 2021), filed November 8, 2021, has been entered and made of record.  
	
Claims Allowed
	Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed November 8, 2021 have been carefully considered.  The examiner has considered the claim term “computer” in the independent claims and all of the functions recited to be performed by the “computer.” To put it in the vernacular, the examiner has considered the recited steps of “selecting of teeth from a library”, “applying the library teeth to a representation of the patient’s current teeth” and “collectively modifying the set of teeth created from the library teeth and the current teeth by rotation of the library teeth.”  The examiner agrees that both the Inventio and Samsung cases cited by applicant support the notion that a “computer” (which is equivalent to a “computing unit” in Inventio and a “digital processing unit” in Samsung) connotes a general purpose computer that performs certain basic functions.  In the instant reissue application, those basic functions are accessing a database and selecting something (accessing the library and selecting a set of teeth) and applying what is found in the database to an existing file (applying the library teeth to the representation of the patient’s teeth).  Accordingly, in light of the Inventio and Samsung decisions, there is proper support in 
The recited step of “collectively modifying the set of teeth created from the library teeth and the current teeth by rotation of the library teeth” is a different situation.  This is a specialized step requiring a specialized computer with specialized programming that the examiner maintains is not supported by the case law recited by applicant.   However, applicant has amended all of the independent claims to recite the use of a “coordinate system” to perform the recited function of “collectively modifying the set of teeth created from the library teeth and the current teeth by rotation of the library teeth.”  As noted by applicant, this recitation finds support in Figure 5 and 6a and col. 4, lines 36-44, col. 13, lines 10-18 and col. 13, line 65 to col. 14, line 12.  This is the disclosure of HOW the “collectively modifying the set of teeth created from the library teeth and the current teeth by rotation of the library teeth” is performed.  
Accordingly, claims 1-30 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEVERLY M FLANAGAN/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees: /GKD/ and /E.D.L/                                     SPRS, Art Unit 3993